Citation Nr: 0700468	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Entitlement to an increased rating for symptomatic soft corns 
and calluses of the fourth web space of the left foot, status 
post surgery with minimal residual symptoms, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran served on active duty from November 1997 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In his substantive appeal dated in January 2003 the veteran 
requested a hearing before a member of the Board at a local 
VA office.  The record contains no evidence that a Travel 
Board Hearing has been scheduled.  See 38 C.F.R. §§ 19.76, 
20.703, 20.704(b).  The record also contains no evidence 
which indicates that the veteran has withdrawn his request 
for a hearing before a Member of the Board.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

Schedule the veteran for a Travel Board 
Hearing and provide adequate notice to the 
veteran in accordance with 38 C.F.R. 
§ 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



